                                      Case 3:13-cv-03826-EMC Document 907 Filed 12/10/18 Page 1 of 7



                           1      THEODORE J. BOUTROUS, JR., Bar No. 132099
                                  tboutrous@gibsondunn.com
                           2      THEANE D. EVANGELIS, Bar No. 243570
                                  tevangelis@gibsondunn.com
                           3      DHANANJAY S. MANTHRIPRAGADA, Bar No. 254433
                                  dmanthripragada@gibsondunn.com
                           4      GIBSON DUNN & CRUTCHER LLP
                                  333 South Grand Avenue
                           5      Los Angeles, CA 90071
                                  Telephone:    213.229.7000
                           6      Facsimile:    213.229.7520
                           7      ANDREW M. SPURCHISE, Bar No. 245998
                                  aspurchise@littler.com
                           8      LITTLER MENDELSON, P.C.
                                  900 Third Avenue
                           9      New York, New York 10022
                                  Telephone:    212.583.9600
                        10        Facsimile:    212.832.2719
                        11        SOPHIA BEHNIA, Bar No. 289318
                                  sbehnia@littler.com
                        12        LITTLER MENDELSON, P.C.
                                  333 Bush Street, 34th Floor
                        13        San Francisco, California 94104
                                  Telephone:     415.433.1940
                        14        Facsimile:     415.399.8490
                        15        Attorneys for Defendant
                                  UBER TECHNOLOGIES, INC.
                        16

                        17                                       UNITED STATES DISTRICT COURT

                        18                                   NORTHERN DISTRICT OF CALIFORNIA

                        19
                                  DOUGLAS O’CONNOR, THOMAS                   Case No. 13-cv-03826 EMC
                        20        COLOPY, MATTHEW MANAHAN, and
                                  ELIE GURFINKEL, individually and on        DEFENDANT UBER TECHNOLOGIES,
                        21        behalf of all others similarly situated,   INC.’S OPPOSITION TO MARCIANO
                                                                             ABADILLA’S ADMINISTRATIVE
                        22                         Plaintiffs,               MOTION TO CONSIDER WHETHER
                                                                             CASES SHOULD BE RELATED (DKT.
                        23               v.                                  906)
                        24        UBER TECHNOLOGIES, INC.,
                        25                         Defendant.
                        26

                        27

                        28
 LITTLER MENDELSON, P.C.          OPPOSITION TO ADMINISTRATIVE MOTION
  333 Bush Street, 34th Floor
San Francisco, California 94104   TO CONSIDER WHETHER CASES SHOULD BE                           Case No. 13-cv-03826 EMC
        415.433.1940
                                  RELATED
                                       Case 3:13-cv-03826-EMC Document 907 Filed 12/10/18 Page 2 of 7



                           1      I.     INTRODUCTION
                           2             On December 5, 2018, Petitioners Marciano Abadilla, et al. (“Petitioners”) commenced an

                           3      action in the above-captioned court by filing a Petition to Compel Arbitration against Uber

                           4      Technologies, Inc. (“Uber”). See Marciano Abadilla et al. v. Uber Technologies, Inc., Case No.

                           5      4:18-cv-07343-RS (“Abadilla”) (Dkt. 1). The Abadilla action relates solely to the payment of

                           6      arbitration fees. It is not a misclassification case. Nevertheless, on December 6, 2018, Petitioners

                           7      filed a motion to relate Abadilla to the above-captioned misclassification action, O’Connor v. Uber

                           8      Technologies, Inc., Case No. 13-cv-03826-EMC (“O’Connor”), despite the fact that O’Connor and

                           9      Abadilla are factually, legally, and procedurally distinguishable in virtually every way. O’Connor

                        10        and Abadilla involve different plaintiffs, different factual allegations, different claims, and vastly

                        11        different procedural postures—in fact, O’Connor has been pending for several years and is currently

                        12        stayed until the parties’ status conference on February 7, 2019. Dkt. 905. Moreover, there is no

                        13        reason to believe that relation would meaningfully avoid any undue burden or inconsistent legal

                        14        opinions. The Abadilla action is narrowly and singularly focused on a purported fee dispute in

                        15        arbitration that is wholly unrelated to the claims and factual allegations at issue in O’Connor. More

                        16        specifically, according to the Abadilla Petition to Compel, Petitioners are 12,501 transportation

                        17        providers who use Uber’s smartphone application for lead generation services and who have served

                        18        individual arbitration demands seeking to arbitrate various wage and hour claims against Uber.

                        19        Abadilla, Dkt. 1 at ¶¶ 1-2, 8. Petitioners allege that Uber, by failing to pay filing fees necessary to

                        20        commence arbitration in a majority of Petitioners’ cases, has not adhered to its obligation to

                        21        arbitrate. Id., Dkt. 1 at ¶¶ 17, 23-24. Accordingly, Petitioners in Abadilla seek an order compelling

                        22        Uber to “arbitrate Petitioners’ demand for arbitration, including engaging in arbitration proceedings

                        23        by paying the filing fees, participating in the selection of the arbitrator, and paying the requisite

                        24        retainer for the selected arbitrator.” Id., Dkt. 1 at p. 8. Because Abadilla fails entirely to meet the

                        25        test for relating cases, it should not be allowed to tag along with the unrelated O’Connor action five

                        26        years after O’Connor was filed. Petitioners’ motion to relate should be denied.

                        27

                        28
 LITTLER MENDELSON, P.C.          OPPOSITION TO ADMINISTRATIVE MOTION
  333 Bush Street, 34th Floor
San Francisco, California 94104   TO CONSIDER WHETHER CASES SHOULD BE             1.                      Case No. 13-cv-03826 EMC
        415.433.1940
                                  RELATED
                                        Case 3:13-cv-03826-EMC Document 907 Filed 12/10/18 Page 3 of 7



                           1      II.     ANALYSIS
                           2              Under Civil Local Rule 3-12(a), the district court may relate cases to one another only if the

                           3      party seeking relation demonstrates that: (1) “[t]he actions concern substantially the same parties,

                           4      property, transaction or event; and (2) [i]t appears likely that there will be an unduly burdensome

                           5      duplication of labor and expense or conflicting results if the cases are conducted before different

                           6      Judges.” L.R. 3-12(a) (emphasis added); see also Hodges v. Akeena Solar, Inc., 2010 WL 2756536,

                           7      at *1 (N.D. Cal. July 9, 2010) (Ware, J.). Because Petitioners motion to relate fails to satisfy either

                           8      requirement—let alone both—this Court should deny relation.

                           9              A.      The Actions Do Not Concern Substantially The Same Parties, Property,
                                                  Transaction Or Event
                        10
                                          This Court should deny Petitioners’ motion to relate because the parties, the factual
                        11
                                  predicates, and the legal claims at issue in Abadilla are entirely different from those at issue in
                        12
                                  O’Connor. The only similarity is a common defendant—Uber—and that is a legally insufficient
                        13
                                  basis for relating cases.
                        14
                                          First, O’Connor and Abadilla concern completely different plaintiffs. In December 2015, the
                        15
                                  certified class in O’Connor encompassed the following group: “UberBlack, UberX, and UberSUV
                        16
                                  drivers who have driven for Uber in the state of California at any time since August 16, 2009.” Dkt.
                        17
                                  395 at 2. In light of the Ninth Circuit’s September 25, 2018 ruling enforcing Uber’s arbitration
                        18
                                  agreement and reversing the class certification orders, the O’Connor case now involves just four
                        19
                                  individuals who are not bound by arbitration agreements and who are not plaintiffs in Abadilla:
                        20
                                  Douglas O’Connor, Matthew Manahan, Thomas Colopy, and Elie Gurfinkel. O’Connor v. Uber
                        21
                                  Technologies, Inc., 904 F.3d 1087 (9th Cir. 2018). In contrast, the Petitioners in Abadilla bring their
                        22
                                  action pursuant to the Federal Arbitration Act (FAA) and admit that they are bound by arbitration
                        23
                                  agreements requiring them to arbitrate their disputes with Uber. Abadilla, Dkt. 1 at ¶¶ 9, 24.
                        24
                                  Moreover, the Abadilla Petitioners include non-California drivers—i.e. individuals from Illinois,
                        25
                                  Massachusetts, New Jersey, and New York. Id., Dkt. 1 at ¶¶ 8-9. In short, O’Connor is a now-
                        26
                                  decertified class action case involving four individual California drivers not bound by arbitration
                        27
                                  whereas Abadilla is a narrow action arising under the FAA involving both California and non-
                        28
 LITTLER MENDELSON, P.C.          OPPOSITION TO ADMINISTRATIVE MOTION
  333 Bush Street, 34th Floor
San Francisco, California 94104   TO CONSIDER WHETHER CASES SHOULD BE             2.                      Case No. 13-cv-03826 EMC
        415.433.1940
                                  RELATED
                                       Case 3:13-cv-03826-EMC Document 907 Filed 12/10/18 Page 4 of 7



                           1      California drivers who are bound by arbitration. With respect to the drivers at issue in O’Connor
                           2      and Abadilla, there is no overlap whatsoever and the Court should deny relation.
                           3             Second, further evidence that these matters are not related is the change in counsel
                           4      representing the Petitioners. In the underlying arbitration proceedings, the Keller Lenkner, LLC1
                           5      firm purports to represent Petitioners. Keller Lenkner, however, is not counsel of record in the
                           6      Abadilla case; a new firm has been retained for this purpose. This highlights that the Abadilla case
                           7      is narrow and unrelated to the merits of the allegations in arbitration.
                           8             Third, O’Connor and Abadilla concern vastly different substantive legal claims and factual
                           9      predicates. The O’Connor Plaintiffs allege that Uber misclassified them as independent contractors
                        10        and as a result, violated the California Labor Code by failing to remit expense reimbursements and
                        11        gratuities. Dkt. 199. The Petitioners in Abadilla, by contrast, allege that Uber has not adhered to its
                        12        obligation to arbitrate by failing to pay arbitration filing fees. Abadilla, Dkt. 1 at ¶¶ 5, 17, 23-24.
                        13        Petitioners seek an order compelling the payment of arbitration fees pursuant to 9 U.S.C. § 4. Id.
                        14        Petitioners do not seek any other order from the Abadilla court. The O’Connor Plaintiffs claim non-
                        15        payment of expenses and gratuities based on their alleged misclassification as independent
                        16        contractors – i.e., claims that are not alleged in Abadilla. Because there is no question that the facts
                        17        at issue in O’Connor and Abadilla are entirely distinct, the Petitioners instead point to the claims at
                        18        issue in the individual arbitration actions to support their contention that the relationship between
                        19        Uber and its drivers will be the “focus” of both O’Connor and Abadilla. Dkt. 906 at 2. Contrary to
                        20        Petitioners’ misleading assertions, the misclassification question is not before the Court in Abadilla
                        21        and Petitioners cannot satisfy the requirements of Civil Local Rule 3-12(a) by conflating their
                        22        individual wage and hour arbitration claims with the narrow fee dispute at issue in Abadilla.2
                        23
                                  1
                                    While the Keller Lenkner, LLC firm purports to represent the same group of individuals in
                        24        connection with their arbitration demands against Uber, on November 20, 2018 a class action lawsuit
                                  alleging that Keller Lenkner has an “irreconcilable conflict of interest” and cannot represent such
                        25        individuals was filed in the United States District Court, District of Massachusetts (Request for
                                  Judicial Notice, Ex. A [Derrick Brown v. Keller Lenkner, LLC Complaint].) The putative class in
                        26        Brown—individuals who used the Uber app for lead generation services—allege false advertising
                                  and violations of the Massachusetts Consumer Protection Law in connection with Keller Lenkner’s
                        27        efforts to engage them as clients.
                                  2
                                    Even if the Court were inclined to look beyond the narrow arbitration fee dispute at issue in
                        28        Abadilla to the legal claims purportedly at issue in Petitioners’ individual arbitration actions, those
 LITTLER MENDELSON, P.C.          OPPOSITION TO ADMINISTRATIVE MOTION
  333 Bush Street, 34th Floor
San Francisco, California 94104   TO CONSIDER WHETHER CASES SHOULD BE              3.                        Case No. 13-cv-03826 EMC
        415.433.1940
                                  RELATED
                                       Case 3:13-cv-03826-EMC Document 907 Filed 12/10/18 Page 5 of 7



                           1             Fourth, the mere fact that Uber is named a defendant in both actions is insufficient to satisfy
                           2      the first prong of Local Rule 3-12(a). On June 20, 2016, this Court denied an administrative motion
                           3      to relate O’Connor with Congdon v. Uber Techs., Inc., Case No. 16-cv-02499-MEJ (N.D. Cal.), a
                           4      putative class action that shared virtually nothing in common with O’Connor, except for the fact that
                           5      plaintiffs in both cases named Uber as a defendant. Dkt. 709 (denying motion to relate O’Connor
                           6      and Congdon); see also Nozolino v. Hartford Life & Accident Ins. Co., 2013 WL 2468350, at *1
                           7      (N.D. Cal. June 7, 2013) (Tigar, J.) (denying motion to relate cases brought under the same statute
                           8      against the same defendant, reasoning that such “ties [were] insufficient to find that the actions
                           9      concern[ed] substantially the same parties, transaction, or event.”). Not every lawsuit that mentions
                        10        misclassification, regardless of the actual claims asserted, should be deemed related.
                        11               Finally, counsel in O’Connor (Lichten & Liss-Riordan, P.C.) and counsel in Abadilla
                        12        (Larson O’Brien LLP) are different from one another.         See Covarrubias v. Gower, 2014 WL
                        13        2040020, at *3 (N.D. Cal. May 16, 2014 (Chen, J.) (denying motion to relate cases, in part, because
                        14        petitioners “were represented by different attorneys.”)
                        15               For all these reasons—different plaintiffs, legal claims, factual predicates, and attorneys—
                        16        this Court should deny Petitioners’ motion to relate.
                        17               B.       There Will Be No Unduly Burdensome Duplication Of Labor And Expense or
                                                  Conflicting Results If The Cases Are Conducted Before Different Judges
                        18
                                         The Court should also deny relation because Petitioners have not demonstrated that there will
                        19
                                  be “an unduly burdensome duplication of labor and expense or conflicting results” without relation.
                        20
                                  L.R. 3-12(a).
                        21
                                         First, Petitioners erroneously assert that there will be “burdensome duplication of labor and
                        22
                                  expense” if the O’Connor and Abadilla actions proceed before different courts because this Court
                        23
                                  has already conducted “deep factual analysis of Uber’s relationship with its drivers” and a different
                        24
                                  court would lack familiarity with the “common facts.”           Dkt. 906 at 3.     Again, Petitioners
                        25

                        26
                                  claims are substantially different than those in O’Connor. See Abadilla, Dkt. 1 at ¶ 8 (describing
                        27        FLSA claims as well as California, Illinois, Massachusetts, New Jersey and New York state law
                                  wage and hour causes of action entirely distinct from the California Labor Code expense
                        28        reimbursement and gratuity claims at issue in O’Connor).
 LITTLER MENDELSON, P.C.          OPPOSITION TO ADMINISTRATIVE MOTION
  333 Bush Street, 34th Floor
San Francisco, California 94104   TO CONSIDER WHETHER CASES SHOULD BE             4.                      Case No. 13-cv-03826 EMC
        415.433.1940
                                  RELATED
                                         Case 3:13-cv-03826-EMC Document 907 Filed 12/10/18 Page 6 of 7



                           1      purposefully misidentify the subject matter of Abadilla in an attempt to manufacture commonality
                           2      with O’Connor. Abadilla relates solely to the alleged non-payment of arbitration fees and, as such,
                           3      any prior factual analysis regarding Uber’s relationship with its drivers will be irrelevant. For
                           4      Petitioners, the question of their status is before the arbitrators who have been or will be assigned to
                           5      their individual arbitration cases, not before the court in Abadilla. Moreover, no court—this Court
                           6      included—has conducted any analysis related to the recent fee dispute described in Abadilla. See
                           7      Abadilla, Dkt. 1 at ¶¶ 15-23. Accordingly, relation necessarily will not avoid any duplication of
                           8      labor and Petitioners’ motion should be denied.3 See Pac. Coast Fed’n of Fisherman’s Ass’n v.
                           9      Locke, 2011 WL 289927, at *2 (N.D. Cal. Jan. 27, 2011) (Breyer, J.) (“Because the claims in the two
                        10        suits are of a different nature, different parts of the administrative record and amendments are
                        11        relevant to each case. Accordingly, there is unlikely to be unduly burdensome duplication of
                        12        labor[.]”); In re Wells Fargo Mortg.-Backed Certificates Litig., 2010 WL 4117477, at *8 (N.D. Cal.
                        13        Oct. 19, 2010) (Koh, J.) (denying relation because plaintiffs’ claims turned on different prospectus
                        14        supplements); Univ. of Cal. v. Eli Lilly & Co., 1991 WL 332056, at *10 (N.D. Cal. Nov. 4, 1991)
                        15        (Jensen, J.) (denying relation because cases “involve[d] two different patents and two different
                        16        products”).
                        17                Second, O’Connor and Abadilla have vastly different procedural postures. O’Connor was
                        18        filed in 2013 and has been heavily litigated for years, both before this Court and the Ninth Circuit.
                        19        Abadilla is a narrow action arising under the FAA filed just five days ago. Uber has not yet
                        20        appeared in Abadilla. Relation here would serve only to disrupt the O’Connor matter.
                        21        III.    CONCLUSION
                        22                For the foregoing reasons, this Court should deny the Abadilla Petitioners’ motion to relate.
                        23

                        24

                        25
                                  3
                                   Uber notes that Petitioners do not even attempt to argue that relation would help avoid “conflicting
                        26        results.” L.R. 3-12(a). Indeed, there is no danger of conflicting results. While prior decisions in
                                  O’Connor addressed the enforceability of Uber’s arbitration agreements, any such disputes have
                        27        long since been resolved and Petitioners in Abadilla admit that they entered into arbitration
                                  agreements requiring them to arbitrate. Abadilla, Dkt. 1 at ¶ 24. The legal decisions rendered in
                        28        O’Connor have no bearing on the purported fee dispute described in Abadilla.
 LITTLER MENDELSON, P.C.          OPPOSITION TO ADMINISTRATIVE MOTION
  333 Bush Street, 34th Floor
San Francisco, California 94104   TO CONSIDER WHETHER CASES SHOULD BE             5.                       Case No. 13-cv-03826 EMC
        415.433.1940
                                  RELATED
                                      Case 3:13-cv-03826-EMC Document 907 Filed 12/10/18 Page 7 of 7



                           1
                                  Dated: December 10, 2018
                           2

                           3                                            /s/ Sophia Behnia
                                                                        SOPHIA BEHNIA
                           4                                            LITTLER MENDELSON, P.C.
                                                                        Attorneys for Defendant
                           5                                            UBER TECHNOLOGIES, INC.
                           6

                           7

                           8

                           9

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
 LITTLER MENDELSON, P.C.          OPPOSITION TO ADMINISTRATIVE MOTION
  333 Bush Street, 34th Floor
San Francisco, California 94104   TO CONSIDER WHETHER CASES SHOULD BE   6.               Case No. 13-cv-03826 EMC
        415.433.1940
                                  RELATED
